internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-108495-98 date date re legend we received your authorized representative’s letter dated date requesting a ruling concerning the application of sec_2632 of the internal_revenue_code this letter responds to that request on date taxpayer established trust pursuant to article ii paragraph of the trust agreement the trust is irrevocable under article iii paragraph the trustee during taxpayer’s lifetime may distribute net_income and trust corpus to spouse for her health education support and maintenance the trustee also has discretion to distribute net_income and trust corpus to taxpayer’s descendants article iii paragraph of the trust agreement provides that the taxpayer may indicate in writing that a contribution to the trust is subject_to a right of withdrawal if the taxpayer so indicates the spouse has the right to withdraw during each calendar_year the lesser_of the contribution to the trust or dollar_figure however where the value of trust corpus immediately following any contribution is greater then dollar_figure then the lesser_of of the trust corpus or the amount of the contribution can be withdrawn in addition taxpayer’s children and grandchildren may withdraw the lesser_of dollar_figure or an amount determined by subtracting from the amount of the contribution the amount if any which spouse is entitled to withdraw and dividing the result by the number of taxpayer’s then living children and grandchildren article iii paragraph states that upon taxpayer’s death all of the net_income from the trust assets is to be distributed to spouse if she survives him the trustee may also distribute corpus to spouse if after first looking to all other available assets in the trustee’s discretion distributions are necessary to maintain the standard of living that spouse enjoyed during the marriage at spouse’s death the remaining trust assets are to be distributed as spouse may appoint pursuant to the exercise of a special power to appoint corpus in favor of taxpayer’s descendants spouses of such descendants and qualified charitable organizations article iii paragraph provides that if spouse fails to exercise her power_of_appointment then the balance of the trust assets are to be divided into two equal portions one for each of taxpayer’s two children who are then living and also one for either child who has died and left surviving issue the portion for the issue of a deceased child is to be divided among the deceased child’s then living issue by right of representation and is to be held in separate trusts each portion for a living child is to be held in a separate trust each to be designated the taxpayer children’s trusts the provisions of which are contained in article iii paragraph sec_3_6 through of the trust agreement under article iii paragraph the trustee of the taxpayer children’s trusts may distribute to taxpayer’s child child’s spouse or child’s descendants income and or corpus as the trustee considers desirable taking into consideration the potential distributee’s needs best interests and welfare including the desirability of augmenting his or her individual estate his or her ability to conserve manage and employ property and money usefully and prudently and all other factors which trustee considers pertinent article iii paragraph provides that upon the death of taxpayer’s child the taxpayer children’s trust established for the benefit of that child is to terminate the remaining trust assets are to be distributed pursuant to the child’s exercise of a special_power_of_appointment under article iii paragraph to the extent the special_power_of_appointment is not exercised by the child the trustee is to distribute the remaining trust assets a to each child of the beneficiary who is then living and to any child of the beneficiary who has died and left issue then living if any otherwise b to taxpayer’s issue then living by right of representation any amount which would pass to a child of the taxpayer under this provision is to be allocated to the taxpayer children’s trust for that child any other portion for a grandchild or other issue of a deceased child is to be held and administered pursuant to the separate trust terms found in article iii paragraphs dollar_figure through of the trust agreement on date taxpayer transferred three life_insurance policies to the trust the total value of these policies on the date of the gift was x taxpayer’s spouse and children were each entitled to withdrawal an amount equal to y of the value of the trust corpus form_709 was timely filed on behalf of taxpayer reporting the transfers of the three life_insurance policies to the trust on schedule a part schedule c part was also completed reporting the transfer part line of schedule c was also completed and indicated that taxpayer allocated z to the transfer no notice of allocation of generation-skipping_transfer_tax_exemption was attached to the return taxpayer requests a ruling that he substantially complied with the requirements for making a timely allocation of his gst tax exemption in the amount of z to the transfers to the trust on his gift_tax_return sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_26_2612-1 of the generation-skipping_transfer_tax regulations provides in part that a skip_person is a_trust if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person under sec_2602 the amount of the gst tax is determined by multiplying the amount of the gst transfer by the applicable_rate under sec_2641 the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio in the case of a transfer from a_trust as the excess of over the applicable_fraction with respect to trust the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced as provided in the section sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be expressed by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero an allocation is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_26_2632-1 provides that generally an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return an allocation to a_trust made on form_709 filed after the due_date for reporting a transfer to a_trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date under sec_26_2632-1 a late allocation to a_trust may be made on a form_709 that is timely filed with respect to another transfer a late allocation is irrevocable when made sec_2652 provides that except as provided in sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor the issue is whether taxpayer made a timely allocation of his gst tax exemption to the transfers to the trust on his gift_tax_return in the present case the transfers to the trust were not direct skips because all of the beneficiaries of the trust were not skip persons an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made and the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation the instructions for form_709 applicable for the returns filed by the taxpayer during the period states you may wish to allocate your exemption to transfers made in trust that are not direct skips for example if you transferred property to a_trust that has your children as its present beneficiaries and your grandchildren as future beneficiaries the transfer was not a direct_skip because the present interests in the trust are held by non-skip persons however future terminations and distributions made from this trust would be subject_to gst tax you may elect to reduce the trust’s inclusion_ratio by allocating part or all of your exemption to the transfer because this transfer would be entered on schedule a part i of form_709 it will not be shown on schedule c to allocate your exemption to such transfers attach a statement to the form_709 and entitle it notice of allocation the notice should contain the following for each trust the trust’s ein if known the item number s from column a schedule a part of the gifts to that trust the values shown in column e schedule a part for gifts adjusted to account for split_gifts if any reported on schedule a part line the annual exclusion claimed against each gift the net value of each gift after the reduction for the annual exclusion if applicable and the amount of you gst_exemption allocated to each gift in this case it appears that taxpayer did not literally comply with the instructions on form_709 taxpayer reported the gifts to the trust on schedule a part gifts subject_to both gift and gst tax and completed portions of schedule c however taxpayer did not attach to the return a notice of allocation of gst_exemption however literal compliance with the procedural instructions to make an election is not always required elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocation will be deemed valid if there are enough facts and circumstances to indicate that the taxpayer intended to allocate part of his exemption to the trust we believe that there is sufficient information provided on taxpayer’s gift_tax_return to conclude that taxpayer intended to allocate part of his exemption to the trust established under the trust agreement taxpayer reported the transfer on schedule c of the form_709 on schedule c part gst_exemption reconciliation line exemption claimed on this return taxpayer entered z for the transfer on schedule c part line gst_exemption allocated taxpayer entered the same amount in addition taxpayer attached a statement to his return which provided the trust identification_number and the value of the property transferred to the trust we note that taxpayer did not complete the gst portions of the form correctly in view of the fact that the transfer was not a direct_skip however based on the information provided on the return we conclude that taxpayer substantially complied with the requirements for making an allocation of gst_exemption for the transfer reported on the gift_tax_return taxpayer is therefore deemed to have allocated the exemption as described above for the transfer to the trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code we are expressing no opinion regarding whether the transfers qualified for the annual exclusion under sec_2503 or regarding the inclusion_ratio with respect to the trust this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ george masnik chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
